                          1 COOPER, WHITE & COOPER LLP
                            PETER C. CALIFANO (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     415.433.1900
                          4 Facsimile:     415.433.5530

                        5 RAY QUINNEY & NEBEKER P.C.
                          Michael R. Johnson (UT Bar No. 7070)
                        6 mjohnson@rqn.com
                          Admitted Pro Hac Vice
                        7 36 South State Street, Suite 1400
                          Salt Lake City, Utah 84111
                        8 Telephone: 801.532.1500
                          Facsimile: 801.532.7543
                        9
                          Attorneys for Attorneys for RABO
                       10 AGRIFINANCE LLC, as Assignee of the Rights
                          and Claims of RABOBANK, N.A.
                       11

                       12                           UNITED STATES BANKRUPTCY COURT

                       13                           NORTHERN DISTRICT OF CALIFORNIA
                       14

                       15 In re                                          CASE NO. 15-10150-CN

                       16 DEERFIELD RANCH WINERY, LLC,                   Chapter 11

                       17                 Reorganized Debtor.            NOTICE OF CONTINUED HEARING ON
                                                                         RABO'S MOTION TO APPOINT VITO
                       18                                                MITRIA OF BEACON MANAGEMENT
                                                                         ADVISORS AS PLAN ADMINISTRATOR
                       19
                                                                         Date: January 6, 2021
                       20                                                Time: 11:00 a.m.
                                                                         Place: Via Court Call or Zoom Videoconference
                       21                                                Judge: Honorable Charles Novack

                       22

                       23

                       24          TO ALL PARTIES IN INTEREST:
                       25          PLEASE TAKE NOTICE that on November 25, 2020, attorneys for Rabo AgriFinance
                       26 LLC (“Rabo”), as assignee of the rights and claims of Rabobank, N.A., a secured creditor of

                       27 Deerfield Ranch Winery, LLC, the Reorganized Chapter 11 Debtor (the “Debtor”) in the above-

                       28 entitled Chapter 11 case, filed a Motion to appoint Vito Mitria of Beacon Management Advisors
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                         Doc# 271     Filed: 12/11/20    Entered: 12/11/20 08:41:04      Page 1 of
                                                                   5
                          1 as Plan Administrator (the "Motion") with the United States Bankruptcy Court for the Northern

                          2 District of California (the "Bankruptcy Court").

                          3          PLEASE TAKE FURTHER NOTICE that the hearing on the Motion has been continued.

                          4 The Bankruptcy Court shall conduct a hearing on the Motion on January 6, 2021, at 11:00 a.m.,

                          5 either via Court Call or Zoom Videoconference. 1

                          6          PLEASE TAKE FURTHER NOTICE that due to the shelter in place requirements caused

                          7 by the COVID-19 pandemic, all Bankruptcy Court locations in this District are closed and

                          8 therefore all appearances will be by telephone, or, in the Court's sole discretion, by video

                          9 conference.
                       10            PLEASE TAKE FURTHER NOTICE that "all interested parties should consult the

                       11 Bankruptcy Court's website at www.canb.uscourts.gov for information about court

                       12 operations during the COVID-19 pandemic. The Bankruptcy Court's website provides

                       13 information regarding how to arrange a telephonic or video appearance. If you have any

                       14 questions regarding how to appear at a court hearing, you may contact the Bankruptcy

                       15 Court by calling 888.821.7606 or by using the Live Chat feature on the Bankruptcy Court's

                       16 website".

                       17            PLEASE TAKE FURTHER NOTICE that additional information about how to file

                       18 documents and/or appear by phone or video are provided at the Court's website:

                       19 https://www.canb.uscourts.gov/content/page/court-operations-during-covid-19-outbreak and are

                       20 contained and further described in the Court's Fourth Amended General Order 38:

                       21 https://www.canb.uscourts.gov/sites/default/files/general-orders/FourthAmendedGO38_1.pdf.

                       22            PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion must be in

                       23 writing, setting forth each and every basis for objection. Pursuant to Bankruptcy Local Rule 9014-

                       24 1 (a) (2), such objections must be filed with the Bankruptcy Court no less than seven (7) days

                       25 before the actual scheduled hearing date and served on Rabo's attorneys at the following

                       26

                       27      1
                           This Notice of Continued Hearing amends, supersedes and replaces Rabo's Amended Notice of
                       28 Hearing that was previously filed on November 30, 2020 [DKT. 263].
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 271      Filed: 12/11/20    Entered:
                                                                              2       12/11/20 08:41:04        Page 2 of
                                                                       5
                          1 addresses:

                          2

                          3 Peter C. Califano, Esq.                           Michael R. Johnson, Esq.
                            Cooper, White & Cooper LLP                        Ray Quinney & Nebeker P.C.
                          4 201 California Street, 17th Floor                 36 South State Street, Suite 1400
                            San Francisco, California 94111                   Salt Lake City, Utah 84111
                          5
                            Email: pcalifano@cwclaw.com                       Email: mjohnson@rqn.com
                          6

                          7         PLEASE TAKE FURTHER NOTICE that this Motion is based upon this Notice of

                          8 Continued Hearing on Motion, Rabo's Motion to Appoint Vito Mitria of Beacon Management

                          9 Advisors as Plan Administrator, Memorandum of Points and Authorities in Support of Rabo's
                       10 Motion to Appoint Vito Mitria of Beacon Management Advisors as Plan Administrator,

                       11 Declaration of Vito Mitria in Support of Rabo's Motion to Appoint Vito Mitria of Beacon

                       12 Management Advisors as Plan Administrator, and Declaration of Matt Owings in Support of

                       13 Rabo's Motion to Appoint Vito Mitria of Beacon Management Advisors as Plan Administrator,

                       14 together will all other papers, pleadings, and records on file in this bankruptcy case.

                       15

                       16 DATED: December 11, 2020                    COOPER, WHITE & COOPER LLP

                       17

                       18
                                                                      By:          s/s Peter C. Califano
                       19                                                   Peter C. Califano
                                                                            Attorneys for Attorneys for RABO
                       20                                                   AGRIFINANCE LLC, as Assignee of the Rights
                                                                            and Claims of RABOBANK, N.A.
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                           Doc# 271     Filed: 12/11/20     Entered:
                                                                             3       12/11/20 08:41:04       Page 3 of
                                                                     5
                          1                                   CERTIFICATE OF SERVICE

                          2         I am a resident of the State of California. I am over the age of eighteen years, and not a
                            party to this action. My business address is 201 California Street, Seventeenth Floor, San
                          3 Francisco, CA 94111-5002.

                          4          On 11 December 2020, I served true copies of the following document(s):

                          5          NOTICE OF CONTINUED HEARING ON RABO'S MOTION TO
                                     APPOINT VITO MITRIA OF BEACON MANAGEMENT ADVISORS
                          6          AS PLAN ADMINISTRATOR

                          7 on each of the parties listed as follows:

                          8       BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                          document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case
                        9 who are registered CM/ECF users (listed on the Court's Electronic Mail Notice List for this case)
                          will be served by the CM/ECF system. Participants in the case who are not registered CM/ECF
                       10 users will be served by mail or by other means permitted by the court rules.

                       11         BY MAIL: I am readily familiar with the business practice at my place of business for
                          collection and processing of correspondence for mailing with the United States Postal Service.
                       12 Correspondence so collected and processed is deposited with the United States Postal Service that
                          same day in the ordinary course of business. On the date specified above, as to each of the parties
                       13 identified in the below service list, a true copy of the above-referenced document(s) was placed for
                          deposit in the United States Postal Service in a sealed envelope, with postage fully prepaid; and on
                       14 that same date that envelope was placed for collection in the firm's daily mail processing center,
                          located at San Francisco, California following ordinary business practices.
                       15
                           Deerfield Ranch Winery, LLC                          Debtor
                       16 1310 Warm Springs Road
                           Glen Ellen, California 95442
                       17
                           Barry S. Glaser                                      Representing Sonoma County
                       18 Steckbauer Weinhart, LLP
                           333 So. Hope Street, #3600
                       19 Los Angeles, California 90071

                       20      Robert W. Rex                                    Representing Debtor
                               1310 Warm Springs Road
                       21      Glen Ellen, California 95442
                       22      Amin Kazemini                                    Representing Debtor
                               755 Farmers Lane #110
                       23      Santa Rosa, California 95405
                       24      Lynette C. Kelly                                 Representing Office of the U.S. Trustee
                               Minnie Loo
                       25      Office of the U.S. Trustee/SR
                               Phillip J. Burton Federal Building
                       26      450 Golden Gate Avenue, 5th Floor, #05-0153
                               San Francisco, California 94102
                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                            Doc# 271      Filed: 12/11/20    Entered:
                                                                              4       12/11/20 08:41:04        Page 4 of
                                                                       5
                          1        I declare under penalty of perjury under the laws of the United States of America that the
                            foregoing is true and correct and that I am employed in the office of a member of the bar of this
                          2 Court at whose direction the service was made.

                          3                Executed on 11 December 2020, at San Francisco, California.

                          4
                                                                                     /s/Melissa C. Batchelder
                          5                                                          Melissa C. Batchelder

                          6

                          7    1338300.2


                          8

                          9
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                 Doc# 271     Filed: 12/11/20    Entered:
                                                                                  5       12/11/20 08:41:04     Page 5 of
                                                                           5
